Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Pursuant to the amendment dated 04/27/2022, claims 9-11 have been amended to change the statutory category of the claimed invention.  New claim 21 has been added.  Claims 1-21 are pending.  

Election/Restriction
Applicant has elected group I as set forth in the restriction requirement included as part of the non-final rejection mailed on 02/03/2022.  Applicant’s amendment to claims 9-11 has resulted in a new group of invention, therefore the description of lack of unity of invention in the restriction requirement mailed on 02/03/2022 is modified below; however, Applicant’s confirmation of the telephonic election of Group I is noted.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 9-11, 13, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2022.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-12 and 15-20, drawn to a parenteral pharmaceutical composition comprising azacitidine and dimethyl sulfoxide, wherein the pharmaceutical composition comprises azacitidine at a concentration of from 40 mg/mL to 340 mg/mL.

Group II, claim(s) 13 and 14, drawn to a method for preparing the pharmaceutical composition according to claim 1 comprising the steps of (a) providing azacitidine; and (b) mixing the azacitidine with dimethyl sulfoxide to provide the pharmaceutical composition.

Group III, claims 9-11, drawn to a method for treatment of myelodysplastic syndrome, acute myelomonocytic leukemia, or chronic myelomonocytic leukemia in a patient comprising administering to the patient the pharmaceutical composition according to claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to III lack unity of invention because even though the inventions of these groups require the technical feature of a parenteral pharmaceutical composition comprising azacitidine and dimethyl sulfoxide, wherein the pharmaceutical composition comprises azacitidine at a concentration of from 40 mg/mL to 340 mg/mL, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Repta et al (US 4,684,430; issue date: 08/04/1987).  Repta discloses a composition containing either 5-azacytosine arabinoside (ara-AC) or 5-azacytidine (5-AC; i.e. azacitidine; col 1) dissolved in DMSO.  The ara-AC is dissolved in DMSO at a concentration of up to 370 mg/mL.  It would have merely been a matter of routine for one having ordinary skill in the art to determine the concentration of 5-AC that is soluble in DMSO.  The composition is subsequently used for parenteral administration (title).  

Claims 1-8, 12, and 15-21 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-12 and 15-20 are interpreted to read on the genus of azacitidine solids that are soluble in DMSO at a concentration of 150 mg/mL to 200 mg/mL.  Claim 3 expressly recites the limitation that the composition is a solution, and in view of the specification, the instant invention is clearly directed towards solutions of azacitidine in DMSO and having the concentration recited in the instant claims.
Applicant’s attention is directed to MPEP 2163(II)(a)(ii), reproduced in part below, which contains guidelines for examination of genus claims for compliance with the written description requirement of 35 USC 112, first paragraph.  A relevant passage is reproduced below.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within a genus, one must describe a sufficient number of species to reflect the variation within the genus.  What constitutes a "representative number" is an inverse function of the skill and knowledge in the art.  Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  In an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  

As discussed in more detail below, the specification provides inadequate description and insufficient examples to show possession of the genus of azacitidine solids that are soluble in DMSO at a concentration of 150 mg/mL to 200 mg/mL.  The specification as filed does not disclose a representative number of species of the claimed genus of components that have the recited functional characteristic of solubility in DMSO at a concentration of 150 mg/mL to 200 mg/mL.  The specification also fails to disclose the structural characteristics of the claimed forms of azacitidine.  The instant specification indicates that not all sources of solid azacitidine possess this solubility characteristic: See page 3, which indicates that the solubility of azacitidine sourced from Cayman Chemical Company is approximately 30 mg/mL.  The examiner also notes that the specification cites a product information leaflet from e.g. the Cayman Chemical Company, but such has not been made of record on an IDS.  Page 16 of the specification indicates that azacitidine obtained from Teva Sicor is soluble in DMSO at a concentration of at least 250 mg/mL; however, the characteristics of the azacitidine obtained from Teva Sicor are not described nor has a sheet describing the technical features of this substance been made of record in an IDS.  Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated: It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
Furthermore, as noted above, the specification does not describe the structural characteristics that lead to this discrepancy in solubility of the same substance.  While the prior art teaches in general that different polymorphs of the same substance may have different solubilities, and specifically teaches at least one polymorph of azacitidine having solubility of at least 50 mg/mL in DMSO, e.g. see Ionsecu (US 2005/0137150, example 2, para 0059 where 250 mg of 5AC is dissolved in 5 mL of DMSO).  Thus, some forms but not all forms of azacitidine appear to have the solubility required by the claims.  
In light of the foregoing analysis, an adequate description of the claimed genus of azacitidine would require information that would allow one of skill to immediately determine which forms of azacitidine possessed the requisite solubility in DMSO.  As discussed above, such information could take the form of a description of structural characteristics that are common to the members of the genus, wherein the structural characteristics convey the required function. However, the specification fails to provide such a description.  Accordingly, it remains unclear what structural features of the azacitidine lead to the claimed solubility in some cases and no others.  
Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  Accordingly, one of skill in the art could not conclude that Applicant was in possession of the recited genus of azacitidine forms at the time the invention was filed.

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
On page 4, Applicant argues that the amendment to the claims to narrow the range of azacytidine concentration to 150-200 mg/mL overcomes the rejection for lack of written description under 35 USC 112(a).
This argument is not persuasive because the amendment does not address the reason why the claims were rejected.  The claims were not rejected for claiming a broad range in azacytidine concentration.  
The application, as filed, fails to describe the invention in such a way that one of skill could immediately determine which forms of azacitidine possessed the requisite solubility in DMSO.  Both the specification and the prior art indicate that azacytidine exists in forms that do not possess the requisite solubility.  As noted in the rejection supra, for example Applicant discloses that azacytidine obtained from Cayman chemicals is only soluble in DMSO up to a concentration of 30 mg/mL.  the prior art teaches in general that different polymorphs of the same substance may have different solubilities, and specifically teaches at least one polymorph of azacitidine having solubility of at least 50 mg/mL in DMSO, e.g. see Ionsecu (US 2005/0137150, example 2, para 0059 where 250 mg of 5AC is dissolved in 5 mL of DMSO).  Thus, some forms but not all forms of solid azacitidine appear to have the solubility required by the claims.  Applicant uses azacytidine from another source (Teva Sicor) to form the higher concentration solutions in DMSO, but the application, as filed, does not establish that Applicant was in possession of the full scope of azacytidine forms that possess the requisite solubility in DMSO.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is  new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites the limitation requiring that the pharmaceutical composition does not solidify at a temperature of 13 ºC.  The examiner notes that 13ºC is the temperature at which the 200 mg/mL formulation solidifies (see experiment described at page 17 of the specification).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 6 fails to further limit claim 1 because claim 1 has been amended to recite the limitations recited in claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 12, and 15, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Repta et al. (US 4,684,630; issue date: 08/04/1987; cited in the IDS filed 07/15/2021) in view of Lin et al. (WO 2019/129260; publication date: 07/04/2019; available as prior art under 35 USC 102(a)(1) and 102(a)(2), with an effectively filed date of 12/29/2017 for Chinese Application No. CN201711481829.8; citing the machine translation; of record).  

Repta discloses a composition suitable for parenteral delivery containing aqueously unstable drugs in an anhydrous organic solution having the drug dissolved therein (abstract).  In example 4, Repta discloses a composition containing 5-AC (i.e. azacitidine) formed according to the method of example 3, but containing the 5-AC rather than the ara-AC described in example 3.  In example 3, ara-AC is dissolved in either DMA (dimethylacetamide) or DMSO (dimethylsulfoxide).  The ara-AC is solubilized in DMSO at a concentration of 370 mg/mL.  Repta does not specify the solubility of 5-AC in DMSO in example 4, but only indicates that “Similar results are obtained”.  Thus, Repta indicates that the 5-AC has comparable solubility in DMSO to the ara-AC.  
Lin discloses that azacitidine has a solubility of 0.43 g/mL or 430 mg/mL in DMSO (page 3).    
It would have been prima facie obvious as of the effective filing date of the instant invention to use the azacitidine evaluated by Lin in the method of Repta.  One having ordinary skill would have been motivated to do so in order to provide a concentration solution of azacitidine that could be mixed with the parenteral diluent in small volumes to minimize the amount of DMSO the patient is exposed to when the solution for injection is administered.  One would have had reasonable expectation of success because Lin indicates azacitidine is soluble in DMSO in amounts up to 430 mg/mL, therefore one would expect the substance could be dissolved in amounts below the solubility limit.  
With regard to the amount of azacitidine required by instant claims 1 and 6, it would have been prima facie obvious to optimize the concentration of azacitidine in the stock solution based upon the desired dose in the final composition for parenteral administration and based upon ease of removal of the appropriate volume of drug in DMSO to be delivered.  See MPEP 2144.05.   
With regard to claim 2, Repta’s composition is anhydrous, which the examiner considers to fall within the scope of “essentially free of water”.  
With regard to claim 3, the composition is a solution of 5-AC in DMSO.
With regard to claim 4, as the composition is intended for intravenous injection, it is clear that it must be sterile for its intended use, thus it would be obvious to sterile the composition to any known standard.  
With regard to claim 5, Repta discloses that the drug could be dissolved in either DMSO or DMA (i.e. dimethylacetamide).  Therefore, it would have been prima facie obvious to dissolve the 5-AC in a combination of these solvents because they are taught for the same purpose.  See MPEP 2144.06.  
With regard to claim 7, the composition is a concentrate intended to be diluted in a parenteral solvent prior to administration.  
With regard to claim 8, Repta discloses an example where the composition can be administered by mixing with an aqueous delivery vehicle by introduction through a side arm tubing located several inches above the injection point, wherein the composition is continuously added using a calibrated infusion pump.  In order to be pumped into the tubing by a pump, the composition must necessarily be contained in a container as required by the instant claims.  Moreover, example 6, col 5-6 discloses storing the compositions in glass containers.  With regard to the phrase “for single or multiple dosing”, this is an intended use and does not add any further structural limitations for the claimed invention as a DMSO solution of 5-AC could be used multiple times or singly.  
Claim 9 recites an intended use for the composition.  The composition disclosed by Repta is considered suitable for the treatment of the conditions recited in instant claim 9 because the instant specification indicates that compositions consisting of DMSO and 5-AC can be used for this purpose, therefore this claim does not patentably define over the prior art.  
With regard to claim 10, the composition disclosed by Repta is suitable for i.v. administration (example 5; col 5).
With regard to claim 11, the instant claims are directed towards a composition and the use recited in instant claim 11 does not add any further structural limitations to the claimed invention, therefore claim 11 reads on the composition of Repta/Lin for all of the reasons detailed above.  
With regard to claim 12, Repta discloses placing the composition in a glass (for example) container and the solutions are piggybacked in to streams of aqueous parenteral delivery vehicle wherein the mixing is performed by a calibrated infusion pump.  The instant “container” reads on the glass vessel, and the equipment required for mixing and injecting the solution falls within the scope of the instant injection device.  
With regard to instant claims 15 and 16, Repta discloses that the dilution of the drug in DMSO into the infusion solution can be accomplished by any suitable manner (col 5).  Thus, it would be prima facie obvious to mix the 5-AC in DMSO with the standard sterile i.v. solutions (col 5). 
With regard to instant claims 18 and 19, in Example 5, Repta discloses a final concentration of approximately 1 mg/mL, which falls within the scope of claim 18.  The examiner does not consider the range in concentration recited in instant claim 19 to patentably define over the cited prior art because one having ordinary skill in the art could make adjustments to the concentration of i.v. 5-AC depending upon the desired dose, which may be calculated based upon the condition being treated, volume of injection solution desired to be administered, and dose based on age, weight, and/or body surface area of the patient.  
Instant claim 20 requires that the infusion composition of claim 15 be essentially free of impurities.  This claim reads on the composition formed from mixing Repta’s DMSO/5-AC with a standard sterile intravenous solution immediately after mixing because instant claim 20 places no limitation upon when the amount of impurities are measured.  
With regard to instant claim 21, as noted above, Repta’s compositions are considered essentially free of water.  The solidification temperature of a solution consisting of DMSO and azacytidine, as disclosed by Repta, is an inherent consequence of the interaction of these two substances.  The examiner does not consider the property of not solidifying at a temperature of 13 ºC to patentably define over the cited prior art because the art teaches high concentration solutions of azacytidine in the solvent DMSO and one having ordinary skill in the art would have had reason to adjust the concentration depending upon the desired final dose of azacytidine.  Although there is a relationship between solidification temperature (freezing point) and azacytidine, Applicant’s discovery of this relationship is not considered inventive within the meaning of 35 USC 103 because making high concentration (up to 430 mg/mL) solutions consisting of azacytidine in DMSO was known to the artisan of ordinary skill as of the effective filing date of the instant invention.  See MPEP 2112(I):  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Repta et al. (US 4,684,630; issue date: 08/04/1987; cited in the IDS filed 07/15/2021) in view of Lin et al. (WO 2019/129260; publication date: 07/04/2019; available as prior art under 35 USC 102(a)(1) and 102(a)(2), with an effectively filed date of 12/29/2017 for Chinese Application No. CN201711481829.8; citing the machine translation; of record) as applied to claims 1-8, 12, and 15, 16, and 18-20 above, and further in view of Cho et al. (WO 2019/231225; publication date: 12/05/2019; available as prior art under 35 USC 102(a)(1) and 35 USC 102(a)(2); effectively filed date: 05/30/2018; citing the English machine translation; of record).  

The relevant disclosures of Repta and Lin are set forth above, and neither discloses the temperature of the composition.  
Cho discloses finding optimal solvent and temperature conditions to minimize degradation of azacitidine (the machine translation states “minimizing the formation of analogues”; page 2) and discloses storage at 5, 15, or 25 ºC (page 3).  
It would have been prima facie obvious to one having ordinary skill in the art to optimize storage temperature for the azacitidine solutions disclosed by Repta in order to reduce the amount of degradation.  One having ordinary skill in the art would have had a reasonable expectation of success because lowering temperature is known to slow the rate of chemical reactions and particularly because Cho discloses finding an optimal temperature to reduce degradation of azacitidine.  

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.

On page 5, Applicant argues that a 200 mg/mL solution of azacytidine in DMSO did not solidify until about 13 ºC and a 150 mg/mL solution of azacytidine in DMSO did not solidify until about 8 ºC.  Applicant argues that this finding is highly surprising because pure DMSO solidifies at 18.5 ºC.
The examiner also notes Applicant’s statement on page 7 of the specification: 
It is surprising that a ready-to-use formulation can be provided containing DMSO, in particular in the absence of water, that does not solidify when refrigerated or cooled below 18.5 °C or when the ambient temperature drops below 18.5 such as to 16 °C or 13.5 °C. The freezing point of DMSO can be substantially reduced by the presence of co-solvents, such as water. Therefore, it was surprising that a substantial freezing point reduction is achieved even in the absence of water, as binary mixtures of water and DMSO have substantially reduced freezing points. It has surprisingly been found that the freezing point of the pharmaceutical composition essentially free of water comprising an approximately 0.6 molar concentration of azacitidine (150 mg/mL) in DMSO is reduced to below 8 °C. This freezing point reduction is significantly larger than expected from Bladgen's law of freezing point depression. The cryoscopic constant15 of DMSO is approximately 4.0 K kg/mol (see George et al., Anal. Chem., 1966, 38, 9, 1285-1286: "Cryoscopic Molecular Weight Determinations Using Dimethyl Sulfoxide as the Solvent"). Therefore, for a 150 mg/mL solution of azacitidine in DMSO, a freezing point reduction of approximately 2.5 °C is to be expected, which would make this solution unsuitable to be stored or transported at temperatures of 16 °C or lower. In view of the above, it has surprisingly been found that the freezing point reduction of a solution of azacitidine in DMSO that is essentially free of water is indeed larger than expected, making this pharmaceutical composition suitable to be stored and transported at reduced temperatures.

Applicant has not provided a copy of the George disclosure cited in the above excerpt of the specification, therefore, the examiner has included a copy with this action for the record.  
As explained in the rejection above, the examiner does not consider the property of not solidifying at a temperature of 13.5 ºC or 8 ºC to patentably define over the cited prior art because the art teaches high concentration solutions of azacytidine in the solvent DMSO and one having ordinary skill in the art would have had reason to adjust the concentration depending upon the desired final dose of azacytidine.  Although there is a relationship between solidification temperature (freezing point) and azacytidine concentration in DMSO solutions, Applicant’s discovery of this relationship is not considered inventive within the meaning of 35 USC 103 because making high concentration (up to 430 mg/mL) solutions consisting of azacytidine in DMSO was known to the artisan of ordinary skill as of the effective filing date of the instant invention.  See MPEP 2112(I):  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."
Additionally, the examiner notes that George discloses DMSO to be highly hygroscopic and that absorption of water can alter the melting point of DMSO.  Although the starting solution evaluated in Example 2 is “essentially free of water” as stated in the specification, Applicant does not describe what, if any, steps were taken to prevent DMSO from absorbing water from the atmosphere during the several day-long experiments (Example 2) to determine freezing point described on page 17.  Also, it is unclear whether the experiments of Example 2 are measuring freezing of the entire system (DMSO + azacytidine) or precipitation of the azacytidine from the DMSO since turbidity is the output and turbidity would increase with freezing of the DMSO and azacytidine solution or with precipitation of drug.  

On page 6, Applicant argues that Repta only teaches a concentration of 370 mg/mL, higher than the upper limit recited in the instant claims and Repta provides no teaching or suggestion to prepare a composition of azacytidine in DMSO at a lower concentration range.
This is not persuasive because it ignores the rationale to adjust the concentration of drug stated in the rejection.  

On page 6, Applicant argues that Repta provides no recognition of the problem of precipitation during long term storage. On page 6, Applicant argues that substantially lowering the concentration disclosed in Repta to the currently claimed range would not have been a matter of routine optimization because the prior art does not recognize the problem of azacytidine precipitation at high concentrations.  
In response to applicant's argument that Repta does not disclose long term storage or precipitation of azacytidine, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The examiner also notes that azacytidine solubility in water depends upon temperature (for example, Tutino et al; US 2012/0196823; publication date: 08/02/2012: 0240).  One having ordinary skill in the art would therefore predict azacytidine solubility to decrease with decreasing temperature in DMSO (i.e. it is not unexpected that azacytidine precipitates upon storage at cold temperatures).  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617